Citation Nr: 1816369	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  08-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blackouts.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for sleep disorder.

5.  Entitlement to service connection for high blood pressure.

6.  Entitlement to service connection for erectile dysfunction (ED).

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety.

9.  Entitlement to an increased rating for a right shoulder disability, rated at 10 percent prior to November 10, 2008, and 20 percent thereafter (exclusive of a temporary total rating from November 15, 2011, to February 1, 2012).  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from November 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in April 2010.  That VLJ has left the Board.  In January 2018, the Veteran was offered another hearing before a current Veterans Law Judge.  The Veteran responded in January 2018 that he did not want a new hearing. A transcript of the previous hearing is associated with the claims file and has been reviewed.

The Board remanded the claim in August 2015 for additional development.  The record reflects substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 2016 rating decision, the RO denied the Veteran's claims for entitlement to service connection for tinnitus, high blood pressure, sleep disorder, erectile dysfunction, headache, and mental health condition.  The Veteran filed a timely NOD in July 2017.  In a September 2016 rating decision, the RO denied the Veteran's claims for entitlement to service connection for blackouts and back condition.  The Veteran filed a timely NOD in May 2017.  He filed timely formal appeal, VA Form 9 in October 2017, which has since been certified.  Therefore, the Board finds the claims are under the jurisdiction of the Board, and the issues on appeal have been recharacterized as noted above.

The Board has recharacterized the issue of entitlement to service connection for a mental health condition as entitlement to service connection for an acquired psychiatric disability, where the record reflects that the Veteran has varying diagnoses, to include depression and anxiety.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of service connection for tinnitus, high blood pressure, erectile dysfunction, mental health condition, and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's migraine headaches are related to his service-connected degenerative disease of the cervical spine (neck).

2. There is no competent medical evidence of a disability manifested by blackouts.

3.  While the evidence of record shows that sleep problems are among the Veteran's symptoms from right shoulder pain, he has not presented any evidence showing he has been diagnosed with a sleep disorder.

4.  Prior to November 10, 2008, the Veteran's right shoulder disability did not amount to ankylosis or limitation of motion of the arm to shoulder level.

5.  Effective from November 10, 2008, the Veteran's right shoulder disability has not been manifested by ankylosis; limitation of motion of the arm to midway between the side and shoulder level (approximately 45 degrees), even considering pain; fibrous union or nonunion of the humerus; or loss of head of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for a disability manifested by blackouts have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

3.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

4.  The criteria for rating a right shoulder disability in excess of 10 percent prior to November 10, 2008 have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC (DC) 5019, 5201 (2017).

5.  The criteria for rating a right shoulder disability in excess of 20 percent from November 10, 2008 have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5019, 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established on a secondary basis when the disability is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; (3) a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends his headache disorder is caused by or aggravated by his service-connected disabilities.

An April 2017 neurology consultation shows that the Veteran has a current diagnosis of migraine headaches.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of the claimed disability.

Regarding the issue of whether the Veteran's headache disorder is secondary to his service-connected disabilities, the record contains a positive medical opinion.  After reviewing the claims file and evaluating the Veteran, a private physician in December 2017 provided the opinion that the Veteran's headache disorder is more likely than not aggravated by the Veteran's degenerative disease of the cervical spine.  He explained that there is a body of literature detailing those cervical pain mechanisms causing headaches involves convergence between cervical and trigeminal afferents, allowing upper cervical pain to be referred to regions of the head innervated by cervical nerves.  The physician provided copies of that medical literature.  The physician observed that the evidence of record shows the Veteran struggles with severe headaches that last all day, secondary to his neck impairment.  He noted that December 2010 and August 2017 VA examinations document neck pain and stiffness that limits the Veteran's ability to fully move his head, resulting in numerous issues, including nighttime headaches.

The Board finds that this opinion is persuasive and probative as to the issue of whether the Veteran's headache disorder is aggravated by his service-connected disabilities as the physician provided a clear explanation in support of his opinion based on the evidence of record and medical literature.  It is also persuasive that the claims file does not contain any competent medical opinion that contradicts this opinion.

After a careful review of the evidence, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's headache disorder is aggravated by his service-connected disabilities.  Thus, resolving any reasonable doubt in the Veteran's favor, entitlement to service connection for a headache disorder is warranted.

With regard to the blackouts, the Veteran contends that he has current blackout spells related to an in-service event in the Army.

In an October 2010 Vista Bay VAMC treatment record, the Veteran reported a history "blackouts" characterized by presyncopal symptoms, including nausea, diaphoresis, vision loss, and lightheadedness.  EEG and MRIs of the brain were noted to be within normal limits.

In a January 2016 primary care note, the Veteran reported that he had experienced no blackouts or near blackouts since testosterone was discontinued following treatment for low testosterone level and hypogonadism.

On a VA neurological disorders examination in August 2016, the Veteran's history was reviewed and recited.  The examiner concluded that there is no objective clinical evidence of a central nervous system disorder/seizure disorder (i.e. black out condition) at the present time.  The examiner noted the medical records document that the Veteran's symptoms were evaluated in 2014 and felt to be secondary to blood sugar changes ("prediabetes") or drug reactions.  The examiner further noted that the Veteran's reported symptoms resolved after the discontinuation of testosterone.

The Board notes the Veteran is competent to report that he has blackouts.  He is also competent to report when his symptoms were first identified.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not, however, have the medical knowledge to diagnose himself with a condition and then associate that condition with service many years ago. 

The Board finds the contemporaneous post-service medical records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  Here, there is no indication that the Veteran has a current disability manifested by blackouts at any point during the pendency of the appeal.

Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C. §§ 1110, 1131.  Although the Veteran has claimed entitlement to service connection based on the in-service findings, in the absence of competent evidence showing a current diagnosis, service connection for blackouts cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Neither the Veteran nor his representative has cited any medical authority to support their claim, and the competent medical evidence of record simply does not demonstrate any blackout disability during the pendency of the appeal.  As there is no current disability, the Board need not address the further merits of the Veteran's claim.  In the event that the Veteran is diagnosed with a blackout-related disability, he may submit new and material evidence to reopen his claim for service connection.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2012).

In reaching the above decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for a blackout-related disability and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.; Gilbert, 1 Vet. App. at 55-56.

Next, the Veteran contends that he has a sleep disorder that is related to active service.

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any sleep disorder.

There are no post-service treatment reports of record and post-service VA examination reports do not refer to any treatment for any sleep disorder.  At an August 2016 VA examination, the examiner indicated that the Veteran has difficulty sleeping on his right side due to shoulder pain.  Despite these complaints, the examiner noted the Veteran has no sleep disturbances, and the examiner did not indicate any sleep related disability.

As noted previously, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain, 21 Vet. App. at 321.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich, 104 F.3d at 1328.  Here, the evidence shows no current sleep disorder.

Given the foregoing, the Board finds that the preponderance of the evidence is against a finding of any current sleep disorder.  As such, an award of service connection is not warranted in this case for this condition.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

II. Increased Rating for Right Shoulder Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In September 2008, the RO granted the 10 percent rating under DC 5019-5201 effective December 2003.  In December 2008, the Veteran's right shoulder disorder was increased to 20 percent under DC 5019-5201 effective November 10, 2008.  The Veteran contends that his shoulder disorder is more severe than the current ratings reflect.  See January 2009 Notice of Disagreement.

The Veteran's right shoulder disability is currently rated according to DC 5019-5201.  As will be noted further herein, VA examinations consistently reflect that the Veteran is right hand dominant.  

DC 5019 provides that bursitis will be rated based on limitation of motion of the affected parts.  Under DC 5201, limitation of motion of the shoulder warrants a 40 percent rating for the major arm (30 percent minor) where limited to 25 degrees from the side, a 30 percent rating for the major arm (20 percent minor) where limited midway between the side and shoulder level, and a 20 percent rating for either arm where limited at shoulder level.  38 C.F.R. § 4.71a, DC 5201.

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

The Veteran was provided a VA examination in April 2004.  The Veteran reported suffering from right shoulder pain with movement.  The Veteran stated that his right shoulder has flare-ups two or three times a week with no loss of motion.  Upon examination, his external rotation of the right shoulder is to 70 degrees, internal rotation is to 75 degrees, and elevation is to 150 degrees.  There was no additional loss of motion following repetitive use.  The VA examiner further noted there was no limitation of range-of-motion due to fatigue, weakness, lack of endurance or incoordination.  There was no atrophy.

The Veteran was provided a VA examination in December 2008.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran was right handed.  The Veteran described pain radiating from his shoulder to his hand.  The Veteran denied flare-ups.  He reported additional loss of range-of-motion upon repetitive use.  Upon examination, the Veteran had forward flexion to 90 degrees, abduction to 140 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  

The Veteran underwent another VA examination in February 2013.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported not having a lot of back motion and his arms hurting when he lifted his right arm.  The Veteran denied flare-ups.  Upon examination, the Veteran had forward flexion to 140 degrees and abduction to 140 degrees.  The Veteran was able to perform repetitive use testing without additional loss of range-of-motion.  There was no ankylosis, tenderness on palpation, or guarding.  

Finally, the Veteran was provided a VA examination in August 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported pain with flexion of his right shoulder.  He denied shoulder flare-ups.  Upon examination, the Veteran had right shoulder flexion to 130 degrees, abduction to 130 degrees, external rotation to 60 degrees and internal rotation to 60 degrees.  The examiner noted pain on examination, but indicated it does not result in or cause functional loss.  The Veteran also exhibited localized tenderness or pain on palpitation and guarding.  Muscle strength testing revealed normal strength.  Moreover, the examiner did not observe ankylosis or impairment of the humerus or clavicle or scapula.

Upon review of all the evidence of record, lay and medical, the Veteran's right shoulder has not manifested symptoms more nearly approximating a rating in excess of 10 percent prior to November 10, 2008.

The evidence prior to November 10, 2008 does not demonstrate that the Veteran's right shoulder was limited to motion at shoulder level as required for a higher rating of 20 percent under DC 5201.  Based on the evidence discussed above, flexion and abduction of the shoulder was limited to, at worst, 150 degrees with no additional pain on repetitive use.  Additionally, although the objective medical evidence of record supports a finding that the Veteran experienced pain in his right shoulder, it does not suggest that his right shoulder disability picture more nearly approximated or equated to limitation of motion of the right arm to the shoulder level.  DC 5201.  Accordingly, a rating higher than 10 percent is not warranted under the rating criteria prior to November 10, 2008.

As noted, in evaluating the right shoulder prior to November 10, 2008, the Board has considered whether any higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and Deluca (which was, in fact, a shoulder problem) supra.  While the Veteran reported having pain in his shoulder, with occasional flare-ups, there is no lay or medical evidence of record that shows his shoulder pain was so disabling to result in limitation of right shoulder motion at 90 degrees from the side or any other functional impairment that would warrant a higher rating under DC 5201.  In this regard, it is important for the Veteran to understand that it is this pain that provides the basis for the current findings.  The problems he has form the basis of the current evaluation. 

Furthermore, no additional higher or alternative ratings under different DCs can be applied in this case.  There is no evidence of ankylosis, recurrent dislocation, fibrous union, nonunion, flail shoulder, or nonunion of the clavicle or scapula with loose movement involving either shoulder joint for the initial rating period prior to November 10, 2008.  See DCs 5200, 5202, and 5203.  

It follows, then, that the criteria for any higher disability rating under DC 5201 for the right shoulder, prior to November 10, 2008, are not met.  

Turning to the period beginning November 10, 2008, the preponderance of the evidence is also against awarding a rating in excess of 20 percent.  Range of motion testing during the February 2013 revealed flexion to 140 degrees and abduction to 140 degrees, with no additional loss on repetitive use.  The objective evidence does not demonstrate limitation of the right midway between side and shoulder level or 25 degrees from the side.  Physical findings during the August 2017 VA examination demonstrated 130 degrees, abduction to 130 degrees, external rotation to 60 degrees and internal rotation to 60 degrees.  Thus, a rating in excess of 20 percent is not warranted.  § 4.71a, DC 5201.

In reaching the above findings, the Board has appropriately considered functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  While the evidence indicates pain on movement, it does not demonstrate any additional loss in range of motion of the right shoulder.  Moreover, the Veteran has denied flare-ups.  As such, ratings in excess of those provided herein are not warranted.

The Veteran's statements of his observable symptoms, including shoulder pain and resulting functional effects are probative evidence; however, his lay statements are outweighed by the objective and detailed range of motion findings as measured by VA physicians.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has also considered whether an increased rating is warranted under the other criteria for rating the arm and the shoulder, but finds that such criteria are inapplicable.  The evidence does not show ankylosis, or impairment of the humerus or clavicle or scapula, therefore DCs 5200, 5202, and 5203 do not apply.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 10 percent prior to November 10, 2008 and 20 percent thereafter for a right shoulder disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III.  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

Service connection for headache disorder, as secondary to a service-connected disability, is granted.

Service connection for a disability manifested by blackouts is denied.

Service connection for a sleep disorder is denied.

An initial rating in excess of 10 percent from November 10, 2008 and 20 percent thereafter for a right shoulder disability is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

To date, the Veteran has not been afforded a VA examination in response to his claim for high blood pressure, back condition, and erectile dysfunction.  A review of his outpatient treatment records from the April 2017 Bay Pines VAMC shows he has been diagnosed with essential primary hypertension, low back pain, and erectile dysfunction.  The Veteran also asserts that these claimed disorders are related to his service.  He has not yet been afforded a VA examination in connection with these claims.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of high blood pressure, low back disorder, and erectile dysfunction.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Board also finds that the issue of entitlement to service connection for tinnitus must be remanded.  Service treatment records show no complaints of tinnitus in service.  In a June 2008 Tampa Bay VAMC treatment note, the Veteran complained of tinnitus.  An April 2017 present medical history report notes a current diagnosis of tinnitus.  However, no opinion as to the origin or causation of the tinnitus was provided.  Consequently, a VA examination is required.  See McLendon, 20 Vet. App. at 79.

The Veteran contends that he has a current mental health condition due to his service.  VA treatment records make note of the Veteran's anxiety and depression, and include his symptoms and methods of treatment.  For example, a February 2013 general medical examination noted a diagnosis of anxiety with medications including diazepam and cymbalta.  In a November 2017 statement, the Veteran's brother in law noted that, since discharge, the Veteran has been distant, unmotivated, and easily angry.  The brother in law remarked that the Veteran is always anxious and frustrated.  Given the evidence of current diagnoses of the claimed disability and the Veteran's competent report as to the onset and continued psychiatric symptoms, a VA examination is necessary under VA's duty to assist.  See McLendon, 20 Vet. App. at 79.

The Veteran's TDIU claim is inextricably intertwined with the other claims currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this case, August 22, 2017 is the first date in which the Veteran satisfied the threshold percentage requirements of 38 C.F.R. § 4.16(a).  Hence, consideration of evidence of unemployability for the remaining claims is warranted.  As such, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2.  Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of his erectile dysfunction.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction had its onset during the Veteran's active service or is otherwise causally related to his service.  

A complete rationale must be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his back condition.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Clarify the current diagnosis, if any, involving the Veteran's claimed back condition.

The examiner must provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed back condition had its onset during the Veteran's active service or is otherwise causally related to his service.  

A complete rationale must be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his high blood pressure.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must clearly indicate whether the Veteran currently has hypertension or any other disorder associated with high blood pressure.

The examiner must provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

A complete rationale must be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his tinnitus.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the tinnitus manifested during service, that tinnitus was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

In rendering the opinion, the examiner should consider the Veteran's testimony to be competent.

The examiner must provide a complete rationale for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include anxiety and depression.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Please state all of the Veteran's current psychiatric diagnoses.

For each current diagnosis, whether it is at least as likely as not (a probability of 50 percent or greater) that current psychiatric disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

A complete rationale must be given for all opinions and conclusions expressed.

7.  After undertaking any additional development and adjudicating the pending appeals, readjudicate the claims, including TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


